Citation Nr: 1336414	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  08-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for fibromyalgia prior to March 29, 2013.

2.  Entitlement to an initial disability rating greater than 20 percent for fibromyalgia on or after March 29, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from September 1986 to December 1990 in the United States Navy, October 2001 to January 2002 in the United States Air Force, and February 2003 to September 2004 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded this claim in February 2012 and February 2013 for further development.  The case has since been returned to the Board for appellate review.   

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2007 to 2012.  These records are not present in the claims folder.  In any event, in the October 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran in considering this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In a recent July 2013 rating decision, the RO granted service connection for major depressive disorder and migraine headaches as additional manifestations of the Veteran's service-connected fibromyalgia disability.  After a review of the most recent evidence in the claims folder and the Virtual VA folder, there is no indication the Veteran has since appealed either the initial rating or effective date assigned for his major depressive disorder or migraine headaches.  Thus, at present, these issues are not on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  If the Veteran wishes to further appeal these issues, he may appeal as instructed in the July 2013 letter sent to him.  


FINDINGS OF FACT

1.  From November 21, 2006, to the present, the Veteran's service-connected fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with associated fatigue, stiffness, paresthesias, and Raynaud's-like symptoms, that are constant, or nearly so, and refractory to therapy.

2.  The Veteran's irritable bowel syndrome with gastroesophageal reflux disease (GERD) are a manifestation of his service-connected fibromyalgia and are productive of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, and persistently recurrent epigastric distress as well.  

3.  The Veteran's irritable bowel syndrome with GERD has not been productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  From November 21, 2006, to the present, the criteria have been met for a 40 percent initial rating, but no greater, for the Veteran's service-connected fibromyalgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5025 (2013).

2.  The criteria have been met for a separate initial 30 percent rating, but no greater, for irritable bowel syndrome with GERD, associated with service-connected fibromyalgia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.110, 4.112, 4.113, 4.114, Diagnostic Code 7319 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2006, April 2007, May 2009, and February 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and higher initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the December 2006 VCAA letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issues arise from disagreement with the initial evaluation following the grant of service connection for fibromyalgia in a June 2007 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

In summary, the Veteran has received all required VCAA notice in this case.

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the June 2007 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, and VA treatment records.  For his part, the Veteran has submitted personal statements, private medical evidence, and argument from his representative.  He has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.

The Veteran was also afforded VA examinations in April 2007, February 2012, and March 2013, in connection with his claim for an increased evaluation for his service-connected fibromyalgia and associated manifestations.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his service-connected fibromyalgia and associated manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected fibromyalgia since he was last examined in March 2013.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the fibromyalgia disability and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Moreover, as of March 29, 2013, the Board is granting a higher 40 percent rating for fibromyalgia based on a determination that it is a more appropriate evaluation for his level of disability.  The Board is also granting a separate 30 percent rating for irritable bowel syndrome with GERD as additional manifestations of his service-connected fibromyalgia.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issues in this case.  

With regard to the previous February 2012 and February 2013 Board remands, the Board finds that the RO/AMC substantially complied with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO/AMC secured additional VA and private treatment records; afforded the Veteran several VA examinations to rate the current severity of his service-connected fibromyalgia disability and associated manifestations; and assigned several separate disability ratings for additional manifestations of the Veteran's service-connected fibromyalgia disability.  As such, the RO/AMC has substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis

The Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025, fibromyalgia (fibrositis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a (2013).  The Veteran has appealed the June 2007 rating decision that granted service connection for fibromyalgia.  This has resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of his award when his fibromyalgia disability has been more severe than at others.  Id.  

From November 21, 2006, to March 29, 2013, the Veteran's fibromyalgia was rated as 40 percent disabling.  Since March 29, 2013, the Veteran's fibromyalgia disability has been rated as 20 percent disabling.  

Initially, the Board recognizes that the Court and Federal Circuit Court have held that the assignment of a staged rating which includes a higher evaluation followed by a lower evaluation does not require application of the reduction notice rule.  The procedural protections regarding reduction of stabilized evaluations under 38 C.F.R. § 3.344 only apply to prospective rating reductions and are inapplicable to retroactively assigned staged disability ratings, assigned as part of an initial or increased disability evaluation.  Thus, the provisions of 38 C.F.R. § 3.344, do not apply here to reductions in staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5025, a 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Finally, a maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  Id.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that as of March 29, 2013, an initial 40 percent evaluation for fibromyalgia is warranted under Diagnostic Code 5025.  38 C.F.R. § 4.3.  This is the maximum schedular rating available under Diagnostic Code 5025.  Specifically, VA examinations dated in April 2007, February 2012, and March 2013, as well as VA treatment records dated from 2007 to 2012 reveal fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy throughout the entire appeal.  This symptomatology encompasses widespread musculoskeletal pain and tender points with associated fatigue, stiffness, paresthesias, and Raynaud's-like symptoms.  After carefully reviewing the probative medical and lay evidence of record, the Board sees no difference in the severity of the Veteran's fibromyalgia disability prior to and after March 29, 2013.  As such, the initial 40 percent rating for fibromyalgia under Diagnostic Code 5025 should be assigned throughout the entire appeal period.  Thus, it is not necessary to "stage" the Veteran's fibromyalgia rating under Diagnostic Code 5025.  Fenderson, 12 Vet. App. at 126.  

As noted, the 40 percent rating assigned for the Veteran's fibromyalgia is the maximum schedular rating available under Diagnostic Code 5025.  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extraschedular basis.  (The Board again notes that the RO has already granted the Veteran separate, additional disability ratings for other distinct manifestations arising from his service-connected fibromyalgia - in particular, a 70 percent rating for major depressive disorder and a 30 percent rating for migraine headaches.  As explained in the introduction, at present, these issues are not on appeal).      

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

In this regard, in the June 2007 rating decision on appeal, the RO considered irritable bowel syndrome with GERD to be associated with the service-connected fibromyalgia disability.  The Board will therefore consider whether a separate rating is warranted for this disability associated with the service-connected fibromyalgia.  

Specific provisions apply to rating disabilities of the digestive system. 

Under 38 C.F.R. § 4.110, ulcers are addressed.  This section states that experience has shown that the term "peptic ulcer" is not sufficiently specific for rating purposes.  It is noted that manifest differences in ulcers of the stomach or duodenum in comparison with those at an anastomotic stoma are sufficiently recognized as to warrant two separate graduated descriptions.  In evaluating the ulcer, care should be taken that the findings adequately identify the particular location.  Id. 

Under 38 C.F.R. § 4.112, weight loss is addressed.  For purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

Under 38 C.F.R. § 4.113, coexisting abdominal conditions are addressed.  This section states that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Therefore, in short, only a single evaluation can be assigned for the Veteran's irritable bowel syndrome with GERD, associated with his service-connected fibromyalgia disability, although the Board has also considered multiple relevant diagnostic codes of the digestive system in determining which one provides the highest possible rating, in accordance with his particular symptomatology.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7319 for irritable colon syndrome, a noncompensable rating is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 maximum percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114 (2013).  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a separate 30 percent initial rating for irritable bowel syndrome with GERD associated with the service-connected fibromyalgia disability, under Diagnostic Code 7319.  38 C.F.R. § 4.7.  Specifically, the medical and lay evidence of record establishes that the Veteran's irritable bowel syndrome with GERD exhibits severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Veteran has also persistently described recurrent epigastric distress as well, controlled with medication such as Nexium and omeprazole.  A 30 percent evaluation is the maximum schedular evaluation available irritable bowel syndrome under Diagnostic Code 7319.  In making this determination that the Veteran is entitled to an initial 30 percent rating, the Board has considered the following evidence of record:

An August 2004 private Wilford Hall clinical summary documented the Veteran's complaints of diarrhea three to four times daily.  He also reported persistent urgency.  

Private treatment records dated in February 2006 and April 2006 noted chronic diarrhea, even with medication.

An undated report from Mount Desert Island Hospital recorded chronic diarrhea with five bowel movements a day.  

A March 2007 VA treatment record assessed chronic diarrhea, and GERD at times, even with medication.  

An April 2007 VA lower stomach examination reflected the Veteran's complaints of persistent, severe diarrhea one to four times daily, which was accompanied by abdominal pain.  He was on Imodium AD medication twice a day to help control his diarrhea.  At his job at the post office, the Veteran missed four weeks of work a year due to his irritable bowel syndrome and GERD, which caused fatigue, weakness, and lack of stamina according to the Veteran.  

A June 2007 Virtual VA treatment record reflected that his diarrhea was worsening. 

A December 2007 Virtual VA treatment record indicated that the Veteran was careful at work to be close to a bathroom due to his frequent loose stools and diarrhea.  

Virtual VA treatment records dated in September 2009, September 2010, and December 2010 continued to record chronic diarrhea.  Additional Virtual VA treatment records dated in 2011 and 2012 also recorded a history of continuing lower stomach complaints. 

A February 2012 VA examiner mentioned the Veteran's continuing complaints of frequent loose bowel movements and diarrhea.  

Several March 2013 VA examination reports documented irritable bowel syndrome with bowel movements three to four times a day.  

In summary, the probative lay and medical evidence of evidence of record discussed above clearly reflects severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, indicative of the maximum 30 percent rating under Diagnostic Code 7319.  38 C.F.R. § 4.114.   

As noted above, under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered another relevant diagnostic code of the digestive system (Diagnostic Code 7346 for hiatal hernia/GERD) in determining whether the Veteran is entitled to a separate rating higher than 30 percent. Therefore, the Board will evaluate the Veteran's irritable bowel syndrome with GERD disability under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Regardless, the Veteran does not meet the criteria for an increased 60 percent evaluation for his GERD under Diagnostic Code 7346.  38 C.F.R. § 4.7.  Although his GERD causes persistently recurrent epigastric distress, the medical and lay evidence of record does not establish the criteria for a higher 60 percent rating, such as symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  In particular, an August 2004 private Wilford Hall clinical summary revealed no nausea and no vomiting.  Only chest tightness from GERD was noted.  Private treatment records dated in February 2006 and April 2006 noted GERD benefitted by medication.  In addition, September 2004 VA upper gastrointestinal (UGI) series testing and an esophagogastroduodenoscopy (EGD) were shown to be normal.  VA treatment records dated from 2007 to 2012 further revealed GERD symptoms at times, even with omeprazole daily.  In addition, an April 2007 VA stomach examiner recorded no nausea, no vomiting, no heartburn, no melena, no signs of anemia, no malnutrition, no significant weight loss (weight was 238 pounds), and normal nutrition and development.  In fact, the Veteran's GERD was described as stable and asymptomatic.  Finally, March 2013 VA examiners recorded that the Veteran experiences reflux symptoms a few times a week, even though he is treated with omeprazole daily.  However, one of the March 2013 VA examiners stated there was no weight loss, no malnutrition, no severe complications to health, and no anemia.  In short, the Veteran does not exhibit symptomatology indicative of a 60 percent rating under Diagnostic Code 7346 for his GERD.  

The Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria listed under Diagnostic Codes 7319 and 7346 fail to contemplate the effects of medication on the Veteran's stomach problems.  However, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief, but rather it is based on the fact that the necessary symptoms and manifestations are not demonstrated by the evidence of record regardless of any medication.  The evidence simply does not demonstrate the necessary findings with or without medication for a higher 60 percent rating for his irritable bowel syndrome with GERD.  

Overall, the Board finds that the preponderance of the evidence weighs against a consistent finding for the symptomatology required for a 60 percent rating or more.  In making this determination, the Board has considered the Veteran's lay statements as well.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected irritable bowel syndrome with GERD.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, when considering the totality of the evidence, the Veteran himself has denied many of the symptoms necessary for a higher rating to VA examiners.  In any event, any lay assertions regarding an increased severity above 30 percent are not supported by the objective testing by VA examiners and VA medical personnel performed on multiple occasions.  Overall, the clinical observations of the VA examiners and VA medical personnel throughout the appeal are more probative of the degree of digestive impairment and carry more weight.  Accordingly, the signs and symptoms of his irritable bowel syndrome with GERD disability are more than adequately reflected in the 30 percent rating assigned under Diagnostic Code 7319.  

Accordingly, a separate initial 30 percent rating, but no greater, for irritable bowel syndrome with GERD, associated with the Veteran's fibromyalgia disability, is granted.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 30 percent rating for irritable bowel syndrome with GERD, as his symptoms have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  

In summary, the Board concludes that the Veteran is entitled to a 40 percent rating for his fibromyalgia throughout the appeal period and to a separate 30 percent rating for irritable bowel syndrome with GERD.  


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration, for the Veteran's service-connected fibromyalgia disability with associated manifestations.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's fibromyalgia symptomatology is fully addressed by the rating criteria under which his disability is rated.  In this regard, in rating his disability, the Board has considered all relevant symptomatology, to include widespread musculoskeletal pain and tender points, with associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, and Raynaud's-like symptoms.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his fibromyalgia disability with associated manifestations, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

The evidence does not show anything unique or unusual about the Veteran's fibromyalgia disability that would render the schedular criteria inadequate.  There are no additional symptoms of his fibromyalgia disability that are not addressed by the various provisions of the Rating Schedule.  The Veteran has already been assigned separate 70 percent, 40 percent, and 30 percent ratings for his various musculoskeletal, digestive, psychiatric, and headache manifestations of his fibromyalgia.  In addition, the Veteran has been assigned a separate 50 percent rating for obstructive sleep apnea/chronic fatigue syndrome under Diagnostic Code 6847.  Although his representative has requested an extraschedular rating for drowsiness from medications he takes to treat his fibromyalgia, the Veteran is already being compensated for fatigue under Diagnostic Codes 5025 and 6847.  Any additional compensation for symptoms of fatigue/drowsiness would constitute pyramiding.  38 C.F.R. § 4.14.  Moreover, although the Veteran's fibromyalgia disability with associated manifestations clearly interferes with his ability to work as a supervisor in a post office, as he has reported missed time from work (see e.g., all VA examinations of record), such interference is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Because the threshold step of Thun is not met here, and the Veteran's fibromyalgia disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected fibromyalgia disability with associated manifestations under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 40 percent for fibromyalgia is denied for the period prior to March 9, 2013.
Subject to the laws and regulations governing the payment of VA compensation, an initial 40 percent rating, but no higher, is granted for fibromyalgia as of March 29, 2013.  

Subject to the laws and regulations governing the payment of VA compensation, a separate initial 30 percent evaluation for irritable bowel syndrome with GERD associated with the service-connected fibromyalgia is granted. 




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


